                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
         Plaintiff,                             )
                                                )
         v.                                     )      CAUSE NO.        1:19-cr-378-JMS-MJD
                                                )
WILLIAM ERIC MEEK and                           )      -01
BOBBY LEE PEAVLER,                              )      -02
                                                )
         Defendants.                            )


                      SUBMISSION OF SECOND AMENDED INDICTMENT

         The United States of America, by and through undersigned counsel, respectfully submits

the attached Second Amended Indictment filed pursuant to the Court’s Order of October 13, 2020

(ECF No. 99).




                                              Respectfully submitted,

                                              JOSH J. MINKLER
                                              United States Attorney

 Date:        October 30, 2020         By:    /s/ Kyle W. Maurer
                                              Kyle W. Maurer
                                              Trial Attorney, Fraud Section
                                              U.S. Department of Justice, Criminal Division
                                  CERTIFICATE OF SERVICE

         I certify that on October 30, 2020, a copy of the Second Amended Indictment was sent

via ECF to counsel for the Defendants, as follows:

         Sergio E. Acosta, Esq.
         Michael Kelly, Esq.
         Douglas Paul, Esq.
         Ildefonso P. Mas, Esq.
         Akerman LLP
         71 South Wacker Drive
         47th Floor
         Chicago, IL 60606

         Sean M. Berkowitz, Esq.
         Joshua Hamilton, Esq.
         Eric Swibel, Esq.
         Latham & Watkins LLP
         330 North Wabash Avenue, Suite 2800
         Chicago, IL 60611


 Date:      October 30, 2020           By:    /s/ Kyle W. Maurer
                                              Kyle W. Maurer
                                              Trial Attorney, Fraud Section
                                              U.S. Department of Justice, Criminal Division
                                              1400 New York Avenue NW
                                              Washington, DC 20009
                                              (202) 598-2930
                                              Kyle.Maurer@usdoj.gov




                                                2
